DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Remark date 11/16/2020.
Claims 13-32 are presented for examination. 
The rejections are respectfully maintained and reproduced infra for applicant's convenience.
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
Applicant argues the following limitation(s):
Applicant argues, stated in the remark on pages 7-10, “Applicant respectfully submits that the combination of Bachl and Maeda does not teach or suggest all of the subject matter of amended claim 13. For example, the combination of Bachl and Maeda does not teach or suggest that the "radio resource allocation information identifies an outermost frequency domain portion of a resource channel," as recited in amended claim 13.” On the contrary, examiner does not agree the combination of Bachl and Maeda does not teach or suggests the limitation described above. In further view of Maeda references, Examiner want to point out Meada’s reference (Fig.57-58) Region for sounding RS at top (corresponding to outermost frequency) of the each TTI and Top Corner of A and B for region for sounding RS see Maeda:  Fig.57 and 58. Based on the reasons above, applicant's arguments have been 
Examiner’s Note

The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, all the independent claims need further recites configuring an uplink control channel for transmission of a scheduling request in a plurality of SC-FDMA symbol (see Specification: ¶[15]). Second, all the independent claims need further includes uplink control channel dividing the plurality of SC-FDNA symbol into first and second set which mapping each to frequency domain sequence. Third, further includes spreading the second frequency domain sequences with orthogonal sequence and having same length to the number of SC0FDMA symbols in the second set (see Specification: ¶[15]). The Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bachl et al. (US 2008/0316959 A1) in view of Maeda et al. (US 2009/0316811 A1).
Regarding claim 13, Bachl teaches a method for transmitting a scheduling request with additional information by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, by the UE from a base station (BS), radio resource allocation information (receiving, by the UE 110 from base station 105 data, control, paging and/or broadcast channel for scheduling uplink 125  see Bachl: Fig.1; ¶[0028]); and
transmitting, by the UE to the BS, the scheduling request with the additional information via the uplink channel received in the radio resource allocation information (UE 110 transmitting to base station 105 scheduling request 125 with addition one or more additional bits to the data that is scheduled whenever the resource allocated for transmission of the scheduling request with different coding algorithm or coding (based on downlink control information) see Bachl: ¶[0029]; abstract), 
wherein the scheduling request with the additional information is modulated by a binary phase shift keying (BPSK) or a quadrature phase shift keying (QPSK) (scheduling request with different algorithm or coding is modulated by BPSK or QPSK “when the scheduling request collides with an acknowledgment or non-acknowledgment message, the mobile unit 110 may switch from the Binary Phase Shift Key (BPSK) modulation that is typically used to modulate the acknowledgment or non-
Bachl does not explicitly teaches receiving, by the UE from a base station (BS), radio resource allocation information that identified an outermost frequency domain portion of a control region of an uplink channel to be utilized for transmission of the scheduling request and transmitting, by the UE to the BS via the identified outermost frequency domain portion of the control region of uplink channel.
However, Maeda teaches the receiving, by the UE from a base station (BS), radio resource allocation information that identified an outermost frequency domain  portion of a control region of an uplink channel to be utilized for transmission of the scheduling request and transmitting, by the UE to the BS via the identified outermost frequency domain portion of the control region of uplink channel (mobile terminal  receiving downlink data from a base station for transmitting uplink scheduling request using a region for sounding RS allocated to this mobile terminal, where region for sounding RS is at the outermost top of sounding RS (as control region) see Maeda: Fig, 55; scheduling request with the sounding RS for the entire band of the system see Fig.56; In additional, Fig.57-58 Region for sounding RS at top (corresponding to outermost) of the each TTI see Fig.57 and 58; and occurrence of scheduling request in the mobile terminal at beginning of TTI see Fig.63 “When a necessity for transmission of uplink data occurs in a mobile terminal in a state in which the mobile terminal is receiving downlink data (Downlink data, DL data) transmitted from a base station, or in a state in which allocation of an Ack/Nack exclusive channel for transmitting an Ack/Nack signal, which is the result of reception of downlink data, and/or a CQI signal to 
	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Bachl to include (or to use, etc.) the receiving, by the UE from a base station (BS), radio resource allocation information that identified an outermost frequency domain  portion of a control region of an uplink channel to be utilized for transmission of the scheduling request and transmitting, by the UE to the BS via the identified outermost frequency domain portion of the control region of uplink channel as taught by Maeda in order to enhance communication for mobile terminal to transmit uplink control signal to a base station (see Maeda: ¶[0001]).
Regarding claim 14, the modified Bachl taught the method of claim 13 as described hereinabove. Bachl further teaches the scheduling request with the additional information is carried in 1-bit, when the scheduling request with the additional information is modulated by the BPSK (scheduling request with 1 bit Ack/NACK TX at step 445 and buffer empty using BPSK at step 460 see Bachl: Fig.4; ¶[0037-0038]).  
Regarding claim 15, the modified Bachl taught the method of claim 13 as described hereinabove. Bachl further teaches wherein the scheduling request with the additional information is carried in 2-bit, when the scheduling request with the additional information is modulated by the QPSK (concurrent 2 bit ACK/NACK TX at step 470 and 
Regarding claim 16, the modified Bachl taught the method of claim 13 as described hereinabove. Bachl further comprising receiving, by the UE from the BS, an uplink (UL) radio resource which is allocated by the BS based on the scheduling request (receiving, by UE 110 from base station 105, a uplink scheduling request radio resource see Bachl: Fig.1; ¶[0028-0029]).  
Regarding claim 17, the modified Bachl taught the method of claim 16 as described hereinabove. Bachl further comprising transmitting, by the UE to the BS, UL data via the UL radio resource (transmitting, by the UE 110 to base station 105 Uplink communication see Bachl: ¶[0028-0029]).  
Regarding claim 18, the modified Bachl taught the method of claim 13 as described hereinabove. Bachl further teaches wherein the scheduling request is transmitted via the uplink channel only when the UE needs a UL radio resource (transmit nothing when no buffer empty see Fig. 4 Steps 425-430 see Bachl: ¶[0037]).  
Regarding claim 19, Bachl  teaches a method for allocating an uplink (UL) radio resource by a base station (BS) in a wireless communication system, the method comprising: 
transmitting, by the BS to a user equipment (UE), radio resource allocation information (transmitting, to the UE 110 from base station 105 data, control, paging and/or broadcast channel for scheduling uplink 125  see Bachl: Fig.1; ¶[0028]); 
receiving, by the BS from the UE, the scheduling request with additional information via the uplink channel (receiving from UE 110 to the base station 105 
allocating, by the BS to the UE, the UL radio resource based on the scheduling request, wherein the scheduling request with the additional information is modulated by a binary phase shift keying (BPSK) or a quadrature phase shift keying (QPSK) (scheduling request with different algorithm or coding is modulated by BPSK or QPSK “when the scheduling request collides with an acknowledgment or non-acknowledgment message, the mobile unit 110 may switch from the Binary Phase Shift Key (BPSK) modulation that is typically used to modulate the acknowledgment or non-acknowledgment message to a higher order modulation scheme such as Quadrature Phase Shift Key (QPSK) modulation)” see Bachl: ¶0032]; ¶0034]; ¶[0038]).   
Bachl does not explicitly teaches transmitting, by the BS to a user equipment (UE), radio resource allocation information for configuring an uplink channel for transmission of a scheduling request in at least one single carrier frequency division multiple access symbol, wherein the radio resource allocation information that identified an frequency domain portion of a control region of an uplink channel to be utilized for transmission of the scheduling request and receiving, by the BS to the UE via the identified frequency domain portion of the control region of uplink channel.
However, Maeda teaches the transmitting, by the BS to a user equipment (UE), radio resource allocation information for configuring an uplink channel for transmission of a scheduling request in at least one single carrier frequency division multiple access symbol (transmitting the uplink request signal by using an SC-FDMA method see 
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Bachl to include (or to use, etc.) the transmitting, by 
Regarding claim 20, claim 20 is rejected for the same reason as claim 14 as set forth hereinabove.
Regarding claim 21, claim 21 is rejected for the same reason as claim 15 as set forth hereinabove.
Regarding claim 22, claim 22 is rejected for the same reason as claim 18 as set forth hereinabove.
Regarding claim 23, the modified Bachl taught the method of claim 19 as described hereinabove. Bachl further teaches wherein the scheduling request is not received from a UE which does not need the UL radio resource (transmit nothing when no buffer empty and no SR TX see Fig.4 Steps 425-430 see Bachl: ¶[0037]).
Regarding claim 24-27, they are rejected for the same reason as claims 13-15 and 18 as set forth hereinabove.
Regarding claim 28-32, they are rejected for the same reason as claims 19-23 as set forth hereinabove.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GUANG W. LI
Primary Examiner
Art Unit 2478


/GUANG W LI/Primary Examiner, Art Unit 2478    
February 3, 2021